By the Court.
There was sufficient evidence of the identity of the liquor Which was subjected to a chemical analysis, to be submitted to the jury. The objection goes to the weight, not to the competency of the evidence, and cannot avail the defendant on exceptions. It does not appear that any erroneous instructions were given to the jury.
On the same ground, the objection to the details of the analysis must be overruled. In any view of the evidence, the liquor seized was beer, and contained some alcohol. The acetous fermentation, which would operate to turn it into vinegar, had not taken place when the analysis was made. This evidence was therefore material and relevant to the issue, and was rightly admitted. Exceptions overruled.